El Juez Asociado Señor Aldrey,
emitió la opinión del tribunal.
Pedro F. Gotay apela de .una sentencia que lo condena a sufrir treinta días .de cárcel por delito de libelo infamatorio.
En la acusación se imputó al apelante que el día 10 de enero de 1931 y siendo director del periódico “J’Accuse” .que semanalmente se publica en esta ciudad, permitió publi-car y publicó en dicho periódico un artículo titulado ‘ ‘ ¡ Fuera del casino! ’ ’ que se transcribe en la acusación, que se .pre-sentó en el juicio y que hemos leído, pero que no copiaremos aquí pues nos bastará decir que se refiere al Dr. Isaac Gon-zález Martínez, presidente del Casino de Puerto Rico de esta capital, candidato para elección al mismo cargo en aquella fecha, y que en dicha publicación se le imputa conducta es-candalosa, inmoral y también delictiva.
Comenzaremos por el segundo de los tres errores que el apelante atribuye a la corte inferior para solicitar la revo-cación de la sentencia. En él se alega que no se probó que el artículo se refiere al Dr. Isaac González Martínez, presi-dente del Casino de Puerto Rico; pero las declaraciones que sobre ese extremo prestaron en el juicio tres testigos no de-jan duda alguna de que por las circunstancias que ellos ex-ponen quedó probado lo que niega el apelante.
 El primer motivo dice que fué error el no estimar que el artículo publicado por el acusado era una comunicación privilegiada que exigía su absolución.
El artículo 245 del Código Penal dice que se presumirá maliciosa toda publicación injuriosa si no se probare que hubo motivo justificado para hacerla; y el artículo 248 que a todo autor, editor o propietario de algún libro, periódico o. publicación por entregas podrá exigírsele responsabilidad por la publicación de palabras contenidas en cualquier parte de dicho libro o número de dicho periódico o publicación por entregas; y con respecto a los periodistas declara lo si-guiente el artículo 249: ‘ ‘ Ningún noticiero, director o propie-*463tario de periódico podrá ser procesado por la imparcial y exacta relación de actos judiciales* legislativos, o de cualquier otro carácter oficial, o de cualquiera manifestación, discurso, argumento o debate que en ellos tuviere lugar, a no probarse que hubo maliciosa intención al relatarlos, lo cual no deberá presumirse del mero becbo de la publicación.”
El artículo publicado en el periódico “ J’Accuse” no está comprendido en el artículo 249 que acabamos de copiar por-que no se refiere a actos judiciales, legislativos o de cual-quier otro carácter oficial o a manifestaciones, discursos o debates que en ellos tuvieran lugar, sino al presidente del Gasino de Puerto Rico, que lo es de una sociedad privada. Tampoco ampara al apelante el artículo 251 del mismo có-digo preceptivo de que una comunicación dirigida a persona interesada en tal comunicación, por otra persona que tam-bién lo estuviere, o cuyas relaciones con aquélla justificare la suposición de baber obrado sin malicia, no deberá presu-mirse maliciosa sino que se tendrá por comunicación privi-legiada, porque la comunicación en este caso fué becba para todo el público en general. No existió en este caso la comu-nicación privilegiada.
Se alega como último motivo del recurso que la corte’ inferior cometió error al no absolver al acusado por falta de prueba. Este error se funda: primero, en que habiéndose demostrado que el Dr. González Martínez éra candidato a su reelección como presidente del Casino de Puerto Rico, su condición de candidato implica una renuncia al derecho de que su conducta no sea objeto de crítica pública: segundo, en que no se ha probado que la publicación se refiere al Dr. González Martínez: y tercero, en que el fiscal no probó que sea falsa la información que contiene el artículo en relación con el delito de adulterio que imputa.
Con respecto al primer fundamento nos bastará decir que el cargo de presidente del Casino de Puerto Rico no es pú-blico sino de una sociedad privada.
*464En cuanto al segundo, fué resuelto al principio de esta opinión en el sentido de que se probó que el artículo se re-fiere al Dr. Isaac González Martínez.
El tercer fundamento tampoco es sosteníble porque la ley-presume la malicia en toda publicación injuriosa y es al acu-sado a quien incumbe probar la falsedad de los becbos de-nunciados, la sana intención de la publicación y los fines jus-tificables de ella. En el caso de El Pueblo v. Rivera, 24 D.P.R. 626, Iremos dicbo que se presume maliciosa y proce-sable toda manifestación calumniosa becha pública; y en el de El Pueblo v. Gotay, 39 D.P.R. 754, que el acusado en tal caso no presentó prueba ni trató de demostrar que las mani-festaciones que el periódico contenía eran ciertas ni que fue-ran publicadas con sana intención y para fines justificables, según expresa el estatuto. Por consiguiente, tampoco se co-metió el tercer error alegado.

La sentencia apelada debe ser confirmada.